Bland ford, Justice.
The defendants in error sued out an attachment against plaintiff in error,and also divers summonses of garnishment, and on the trial introduced evidence to establish their claim, and closed their case. There was no appearance for defendant and no motion for non-suit. Certain persons styling themselves amioi curias suggested to the court that a non-suit was proper. The court, it seems, did not heed the suggestion of his friends (?), and allowed the case to proceed to the jury, who found a verdict in favor of defendants in error against the plaintiff in error.. There is no motion for a new trial, and exception is taken because the court did not non-suit the plaintiff. The court did not decide any question to which exception is taken. There is no exception taken by plaintiff m error to any ruling, decision or judgment of the court below; in such a case it only remains to affirm the judgment.
Judgment affirmed.